DETAILED ACTION
Application 16/361974, “CATALYST LAYER”, is the continuation of application 13/994186 (now USP 10,297,836), which is the national stage entry of a PCT application filed on 12/14/11, and claims priority from a foreign application filed on 12/16/10.
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action on the merits is in response to communication filed on 5/11/21. 

Response to Arguments
Applicant’s arguments filed on 5/11/21 have been fully considered.
Applicant’s arguments against the rejections under 35 USC § 112 have been found persuasive.  In view of applicant’s persuasive remarks and/or amendments, the rejection to claim to all claims under for lack of clarity has been withdrawn.  
Applicant’s arguments against the art based rejection have been considered, but are moot in view of the new ground(s) of rejection necessitated by amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 2, 6-8, 10-14 and 16-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Eguchi (US 2006/0210864) and van Heuveln (US 2004/0170555).
Regarding claim 1, 2 and 12, Eguchi teaches a proton exchange membrane fuel cell catalyst layer (Figure 2 item 23) comprising an electrocatalyst (item 25) comprising a metal selected from the platinum group of metals (paragraph [0015, 0110]); 
an oxygen evolution catalyst (item 24), wherein the oxygen evolution catalyst comprises a crystalline metal oxide of formula (AA')a(BB')bOc, wherein c is from 3-11; the atomic ratio of (a+b):c is from 1:1 to 1:2; the atomic ratio of a:b is from 1:1.5 to 1.5:1 (paragraph [0016, 0055]; e.g. “Sr0.9Nd0.1TiO3” at paragraph [0115]);
and a polymer binder (item 27) comprising a proton conducting ionomer (paragraph [0105]), 
wherein the electrocatalyst and the oxygen evolution catalyst are together in a single layer (see layer 23 at Figure 2).
As to claim 12, Eguchi further teaches wherein the catalyst layer is a proton exchange membrane fuel cell anode catalyst layer (Figure 1 item 2; paragraphs [0026-0028]).

Eguchi further teaches wherein A and A’ may be neodymium and strontium (e.g. “Sr0.9Nd0.1TiO3” at paragraph [0115]), but does not appear to further teach wherein B is selected from the group consisting of Ru, Ir, Os, and Rh; B' is selected from the group consisting of Ru, Ir, Os, Rh, Ca, Mg or RE (wherein RE is a rare earth metal), indium, thallium, tin, lead, antimony and bismuth
In the fuel cell art, van Hueveln teaches a catalyst of the form (AA')a(BB')bOc, wherein A, A’, B and B’ are all among the claimed materials (see paragraphs [0003-0004] for a general teaching; see also “SrRuO3” as a known prior art embodiment readable on the claimed oxide). Van Hueveln further teaches that such a catalyst material exhibits desirable electrical conductivity and catalytic function (paragraph [0029, 0044]). 



Regarding claim 6, the cited art remains as applied to claim 1.  Eguchi further teaches wherein the oxygen evolution catalyst acts as a support material for the electrocatalyst (Figure 2; paragraph [0016]).

Regarding claim 7 and 13, the cited art remains as applied to claim 1.  Eguchi further teaches the catalyst layer of claim 1 as a subcomponent of an electrode (Figure 1 item 3 or 5) comprising a gas diffusion layer (item 1a or 1b) and a catalyst layer (item 2 or 4).

Regarding claim 8 and 14, the cited art remains as applied to claim 1.  Eguchi further teaches (see Figure 2) the catalyst layer of claim 1 as a subcomponent of a catalysed membrane comprising a proton conducting membrane (item 22) and the catalyst layer (item 23).

Regarding claim 10 and 16, the cited art remains as applied to claim 1.  Eguchi further teaches (see Figure 1, paragraph [0105]) the catalyst layer of claim 1 as a subcomponent of a membrane electrode assembly (items 2, 6 and 4 together) comprising the catalyst layer (item 2 or 4).

Regarding claim 11 and 17, the cited art remains as applied to claim 1.  Eguchi further teaches (Figure 1) the catalyst layer of claim 1 as a subcomponent of a fuel cell (paragraph [0044]).


Claim 9 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Eguchi (US 2006/0210864), van Heuveln (US 2004/0170555) and Kawai (US 2005/0026029).
Regarding claim 9 and 15, the cited art remains as applied to claim 1.  Eguchi does not appear to teach the catalyst layer as a subcomponent of a catalysed transfer substrate comprising the catalyst layer.
In the fuel cell art, Kawai teaches it known to provide a catalyst layer by forming the catalyst layer on a transfer substrate, and subsequently transferring he catalyst layer onto an electrode or proton conductive membrane (paragraph [0060]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide the catalyst layer of claim 1 as a subcomponent of a catalysed transfer substrate, since such an intermediate product is known as useful for .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723